Citation Nr: 0318223	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston (RO).  

A review of the record reveals that the appellant's asbestos 
claim was previously denied in March 1995.  The June 2000 
rating decision on appeal did not explicitly address whether 
new and material evidence had been submitted to reopen this 
previously denied claim, but merely classified it as a 
"reopened" claim.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  

In February 2003, a hearing was held before this Acting 
Veterans Law Judge at the RO in San Antonio, Texas.


FINDINGS OF FACT

1.  In an unappealed March 1995 determination, the RO denied 
service connection for asbestosis.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's March 1995 determination is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.	The RO's March 1995 determination denying service 
connection for asbestosis, is final.  38 U.S.C.A. §§ 5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the March 1995 determination, new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for asbestosis.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for asbestosis on 
the basis that he has submitted new and material evidence.  
The Board observes that the veteran's service connection 
claim was addressed in a March 1995 RO determination and that 
service connection was denied at that time.  That veteran's 
claim was denied on the basis that he had not submitted any 
evidence in support of his asbestosis claim.  That decision 
is final.  Even though a formal rating decision was not 
prepared at that time, the veteran was given notice of the 
denial and notified of his appeal rights.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2002).  

In February 2000, the veteran requested that his service 
connection claim be reopened.  A June 2000 rating decision 
implicitly reopened the veteran's claim, but denied 
entitlement to service connection on the merits.  The veteran 
disagreed with that decision and initiated a timely appeal.  
As there is a prior final determination for this claim, the 
March 1995 determination, the Board is required to decide 
whether new and material evidence has been presented before 
reopening and adjudicating the service connection claim for 
asbestosis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996). 

The veteran's due process rights are not violated by this 
Board decision.  Even though the RO did not explicitly 
consider the preliminary issue of whether new and material 
evidence has been submitted, the Board is reopening this 
claim, after which it will be given a de novo review.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the March 1995 
determination, the veteran has submitted private medical 
reports and a VA examination report in support of his claim.  
A May 2000 VA examination report noted that the veteran's 
asbestosis "more than likely" developed from pre-service 
and post-service exposure and handling of asbestos.  To the 
contrary, a January 2001 statement from C.P.A., M.D., 
asserted that the veteran's asbestosis resulted from his 
active service.  Dr. A. maintained that although the veteran 
had asbestos exposure after service, it appeared to have been 
much less substantial than his in-service exposure.  

Presuming the truthfulness of the evidence that has been 
presented, the Board finds that it bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran's asbestosis was incurred in or 
aggravated by active service.  Moreover, it is the Board's 
opinion that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  Accordingly, the Board has 
determined that the veteran has submitted new and material 
evidence, and his claim is reopened.  However, given VA's 
statutory duty to assist the veteran, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
this issue is necessary.  Following such development, this 
issue will be ready for appellate review.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for asbestosis; 
the appeal is granted to this extent only.  




REMAND

A review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case since the claim to reopen was 
filed prior to August 2001, the implementing regulations are 
also effective November 9, 2000.  In this case, therefore, 
the VCAA and its implementing regulations are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  The 
statement of the case issued in November 2001 failed to 
include a discussion of 38 C.F.R. § 3.159 or 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 pertaining to VA's duty to notify and 
assist the veteran in the development of his claim.  At no 
time did the RO send a letter to the veteran telling him what 
was needed to substantiate this claim or whose responsibility 
it would be to obtain such evidence.  The Board cannot 
correct this deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


As a result of the change in the law brought about by the 
VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi 
supra.  Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans supra.  

2.  Ask the appellant to complete a 
release form authorizing VA to request 
his medical records from Dr. Charles 
Andrews, who evaluated him in January 
2001.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to his claim 
for compensation.  Allow an appropriate 
period of time within which to respond.

3.  Ask the veteran to complete a release 
allowing VA to request records from Baron 
& Budd regarding the lawsuit against 
Owens Corning, et. al., that was settled 
in 2000.  If the veteran authorizes the 
release of such information, request all 
records concerning his asbestos lawsuit 
from Baron & Budd.

4.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should then readjudicate the claim.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should include citation 
to 38 C.F.R. § 3.159.  An appropriate 
period of time should be allowed for 
response.



Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



